Name: Commission Regulation (EU) 2015/18 of 23 December 2014 establishing a prohibition of fishing for cod in Skagerrak by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: international law;  fisheries;  natural environment;  maritime and inland waterway transport;  Europe
 Date Published: nan

 8.1.2015 EN Official Journal of the European Union L 4/3 COMMISSION REGULATION (EU) 2015/18 of 23 December 2014 establishing a prohibition of fishing for cod in Skagerrak by vessels flying the flag of Germany THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 36(2) thereof, Whereas: (1) Council Regulation (EU) No 43/2014 (2) lays down quotas for 2014. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein have exhausted the quota allocated for 2014. (3) It is therefore necessary to prohibit fishing activities for that stock, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member State referred to in the Annex to this Regulation for the stock referred to therein for 2014 shall be deemed to be exhausted from the date set out in that Annex. Article 2 Prohibitions Fishing activities for the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein shall be prohibited from the date set out in that Annex. In particular it shall be prohibited to retain on board, relocate, tranship or land fish from that stock caught by those vessels after that date. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2014. For the Commission, On behalf of the President, Lowri EVANS Director-General for Maritime Affairs and Fisheries (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1). ANNEX No 81/TQ43 Member State Germany Stock COD/03AN. Species Cod (Gadus Morhua) Zone Skagerrak Closing date 14.12.2014